EX-10.6.7




 
EMERITUS CORPORATION
 
NON-COMPETITION AGREEMENT
 


 
THIS NON-COMPETITION AGREEMENT ("Agreement") is entered into as of this 20th day
of November, 2009 between EMERITUS CORPORATION, a Washington corporation (the
"Company") and Rob Bateman ("Executive").
 
RECITALS
 
A.           The Company is engaged in the business of owning, leasing,
operating and managing senior living communities.
 
B.           Executive is the Executive Vice President - Finance and the Chief
Financial Officer for the Company.
 
C.            In the course of Executive's employment with the Company,
Executive has acquired, or will acquire, valuable knowledge concerning the
Company's business that is not generally known to the public.
 
D.           Through Executive's association with the Company, Executive will
develop and/or enhance Executive's relationships with certain customers, vendors
and suppliers of the Company.
 
E.           Executive acknowledges that the Company will suffer great harm if
Executive were to use such knowledge and/or relationships to compete with the
Company.
 
F.           Therefore, Executive recognizes that it is desirable and in the
best interests of the Company that he agree not to compete with the Company.
 
G.           The parties hereto intend to be legally bound hereby.
 


NOW, THEREFORE, in consideration of employment by the company and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
 
1.
Non-competition

 
Executive shall not, during his employment by the Company and for a period of
one year from the date on which his employment terminates for any reason,
directly or indirectly be employed by, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or otherwise
be connected with, any business engaged in the ownership, leasing, operation or
management of senior living communities in the United States and Canada;
provided, however, that nothing herein shall prevent the purchase or ownership
by Executive of

 
 

--------------------------------------------------------------------------------

 

(i) shares which constitute less than five percent of the outstanding equity
securities of a publicly held corporation, or (ii) up to a 10% interest as a
limited partner of a limited partnership or a member of a limited liability
company holding substantially the same rights as a limited partner in a limited
partnership  The term "senior living community" means any facility or other
institution, however named, which is advertised or maintained for lodging, daily
meal service and/or assistance with the activities of daily living for seniors,
as generally represented by the senior living communities operated by the
Company.
 
 
2.
Non-Solicitation of Employees and Customers

 
During his employment by the Company and for a period of one year from the date
on which his employment terminates for any reason, Executive shall not, directly
or indirectly, (a) induce or attempt to induce, any employee or independent
contractor of the Company to cease such employment or relationship, or (b)
solicit, divert, appropriate to or accept on behalf of himself or any other
business, any business from any customer or prospective customer of the Company
with whom Executive has dealt, whose dealings with the Company have been
supervised by Executive about whom Executive has Confidential Information
(defined below) in the course of his employment.
 
3.           Confidential Information
 
The Company will be the exclusive owner of all Confidential Information (defined
below).  Executive agrees to assign and transfer to the Company all rights and
ownership that he has or will have in Confidential Information.  Further,
Executive waives any moral rights that he may have in any Confidential
Information.  Executive will take such action (including signature and
assistance in preparation of documents or the giving of testimony) as may be
requested by the Company to evidence, transfer, vest or confirm the Company’s
rights and ownership in Confidential Information.  Except as required for
performance of Executive’s work for the Company or as authorized in writing by
the Company, Executive will not use, disclose, publish or distribute any
Confidential Information.
 
For purposes of Section 3 of this Agreement, "Confidential Information" means
any information that (a) relates to the business of the Company, (b) is not
generally available to the public, and (c) is conceived, compiled, developed,
discovered or received by, or made available to, Executive during his term of
employment with the Company.  Confidential Information includes information,
both written and oral, relating to inventions, trade secrets and other
proprietary information, technical data, products, services, finances, business
plans, marketing plans, legal affairs, suppliers, clients, prospects,
opportunities, contracts or assets of the Company.  Confidential Information
also includes any information which has been made available to the Company by or
with respect to third parties and which the Company is obligated to keep
confidential.
 
4.            Return of Property
 
Executive agrees to deliver to the Company upon the cessation of employment, and
at any other time upon the Company's request, (i) all memoranda, notes, records,
computer programs, computer files, drawings, or other documentation, whether
made or compiled by the

 
 

--------------------------------------------------------------------------------

 

Executive alone or with others or made available to Executive while employed by
the Company, pertaining to Confidential Information, or other proprietary
information of the Company and (ii) all Confidential Information and proprietary
information of the Company in the Executive’s possession.
 
5.           Consideration
 
In consideration for the promises by Executive, the company offers employment as
outlined in the offer letter dated November 20, 2009.
 
 
6.
Remedies

 
Executive understands, acknowledges, and agrees that in the event of a breach or
threatened breach of any of the covenants and promises contained in this
Agreement the Company shall suffer irreparable injury for which there is no
adequate remedy at law, and the Company will therefore be entitled to injunctive
relief from a court enjoining said breach or threatened breach. Executive
further acknowledges that the Company also shall have the right to seek a remedy
at law as well as or in lieu of equitable relief in the event of any such
breach.
 
The parties agree that if the enforceability of this Agreement is litigated, the
Company will be entitled to enforcement of the non-competition and
non-solicitation provisions above regardless of when the matter is finally
adjudicated. In other words, the parties recognize that there would necessarily
be a delay between the time Executive’s employment ends and any effort to
enforce this agreement through legal action. The parties agree that any such
delay between the time Executive’s employment ends and final adjudication of any
claims would not render enforcement of this Agreement moot. Thus, the parties
agree that if the Company prevailed in enforcing this Agreement, the Company
would be entitled to enforcement of the non-competition and non-solicitation
provisions for the one-year period the parties have bargained for, as stated in
paragraphs 1 and 2 above.  The rights and remedies of the Company set forth
herein are cumulative and shall not be deemed to exclude any other rights or
remedies which the Company may have, including, without limitation, rights and
remedies available to the Company under the Washington State Uniform Trade
Secrets Act (RCW 19.108.010 et seq.).
 
 
7.
Governing Law; Venue; Attorneys' Fees

 
This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington.  Executive irrevocably consents to the jurisdiction and
venue of the state and federal courts located in Seattle, Washington in
connection with any action relating to this Agreement and covenants that he will
not bring any action relating to this Agreement in any other court.  In any
action to enforce this Agreement, the substantially prevailing party shall be
entitled to recover reasonable attorneys' fees and costs.
 
 
8.
Severability

 
Each provision of this Agreement shall be construed and considered separate and
severable from the validity and enforceability of the other provisions
hereof.  Each provision hereof shall be enforced to the fullest extent permitted
by law, and any court interpreting or

 
 

--------------------------------------------------------------------------------

 

applying the provisions hereof is authorized and directed to narrow the scope of
any invalid provision hereof to the extent necessary so that its application and
enforcement will be lawful.
 
 
9.
Titles and Headings

 
Titles and headings to sections hereof are for purposes of reference only and
shall in no way limit, define or otherwise affect the provisions hereof.
 
 
10.
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be deemed to be an original and all of
which, taken together, shall constitute one and the same instrument.
 
 
11.
Entire Agreement

 
This Agreement contains the entire agreement of the parties hereto and may be
modified or amended only by a written instrument executed by all such parties.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 
EMERITUS CORPORATION
 


 
By       /s/ Granger Cobb
 
Granger Cobb, President and Co-Chief Executive    Officer
 


 
EXECUTIVE




 
/s/ Rob
Bateman                                                                             
 
Rob Bateman
 


